UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-6409


CLARENCE BUCKNER, a/k/a Mark Dave Hill,

                 Plaintiff - Appellant,

          v.

RONALD WALKER,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:10-cv-03416-DKC)


Submitted:   July 21, 2011                   Decided:    July 25, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Clarence Buckner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Clarence Buckner appeals the district court’s orders

dismissing    his   civil    complaint     for    lack    of   subject    matter

jurisdiction and denying reconsideration.                We have reviewed the

record and find no reversible error.             Accordingly, we affirm for

the reasons stated by the district court.                 Buckner v. Walker,

No. 8:10-cv-03416-DKC (D. Md. Feb. 7, 2011; March 31, 2011).                  We

dispense     with   oral    argument   because      the     facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                       2